928 F.2d 410
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert F. JOYNER, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 90-3426.
United States Court of Appeals, Federal Circuit.
Feb. 4, 1991.

MSPB
AFFIRMED.
Before NIES, Chief Judge, and PAULINE NEWMAN and ARCHER, Circuit Judges.
PER CURIAM.

DECISION

1
Robert F. Joyner appeals from the decision of the Merit Systems Protection Board, Docket No. SL08319010201 (May 3, 1990), dismissing Mr. Joyner's appeal.  We affirm.

OPINION

2
This court's review of Board decisions is set by statute.  The Board's decision must be affirmed unless it is found to be arbitrary, capricious, an abuse of discretion, obtained without procedures required by law, or unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c);  Covington v. Department of Health and Human Services, 750 F.2d 937, 941 (Fed.Cir.1984).


3
Mr. Joyner voluntarily withdrew his appeal before the Board, following a status conference with the administrative judge.  Based upon the withdrawal of his appeal, it was dismissed.  In its brief, the government points out that Mr. Joyner's annuity is larger, based on the disability annuity that he is now receiving, than he would receive if his annuity were recalculated on the length of service that he states is correct.  Further, although Mr. Joyner states a claim based upon discrimination and recounts difficulties in finding work, these issues are not within the court's jurisdiction.


4
On reviewing the record, we conclude that the dismissal of the appeal was not improper under the circumstances.